OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
True it is, as defendant contends, that deprivation of counsel issues need not be preserved (People v Carmine A., 53 NY2d 816; People v Samuels, 49 NY2d 218, 221; People v Ermo, 47 NY2d 863). However, in this case that question is academic. Defendant pleaded guilty in County Court before the trial commenced without having made a motion to suppress the statements which he now contends were elicited in violation of his right to counsel. Since there is, therefore, neither a trial nor a suppression record, nor, for that matter, any factual record on this subject, appellate review is precluded (People v De Mauro, 48 NY2d 892, 893).